UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52692 DON MARCOS TRADING CO. (Exact name of registrant as specified in its charter) Florida 65-0921319 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1535 Southeast 17th Street, Suite 107, Ft. Lauderdale, Florida33316 (Address of principal executive offices) Registrant’s telephone number, including area code: (954) 356-8111 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes þ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained herein, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company. o Yes þ No The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on April 14, 2010 was approximately $1,620,000 (based on 16,200,000 shares at $0.10 per share). The registrant had 48,300,000 shares of common stock outstanding as of April 14, 2010. DOCUMENTS INCORPORATED BY REFERENCE The following documents are incorporated herein by reference in Part IV, Item 15: (i) Registration Statement on Form SB-2, filed on May 15, 2007, as amended (Registration No. 333-142976); (ii) Annual Report on Form 10-KSB, filed on March 31, 2008; (iii) Current Report on Form 8-K, filed on April 30, 2008; (iv) Current Report on Form 8-K, filed on August 14, 2008; and (v) Annual Report on Form 10-K, filed on April 14, 2009. TABLE OF CONTENTS Page PART I ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 3 ITEM 1B. UNRESOLVED STAFF COMMENTS 3 ITEM 2. PROPERTIES 4 ITEM 3. LEGAL PROCEEDINGS 4 ITEM 4. (REMOVED AND RESERVED) 4 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 4 ITEM 6. SELECTED FINANCIAL DATA 5 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 5 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 9 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 9 ITEM 9A. CONTROLS AND PROCEDURES 9 ITEM 9A(T). CONTROLS AND PROCEDURES 11 ITEM 9B. OTHER INFORMATION 11 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 11 ITEM 11. EXECUTIVE COMPENSATION 12 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 13 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 14 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 15 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 16 SIGNATURES 17 i PART I ITEM 1.BUSINESS Business Development We were incorporated on May 11, 1999 in the state of Florida to be the sole importer and distributor of Don Marcos Coffee. Business of Registrant Don Marcos Coffee is grown, roasted and packaged in Costa Rica by the Don Marcos Coffee Company, S.A., a Costa Rica company.On January 23, 2003, we entered into a Distributorship Agreement with Don Marcos Coffee Company, S.A.Don Marcos Coffee Company, S.A. is a licensed coffee exporter.Coffee exports are regulated by the National Costa Rican Coffee Institute (INCAFE). Don Marcos Coffee is a specialty grade coffee, sometimes called gourmet or premium coffee.Specialty coffees are made from exceptional beans grown only in ideal coffee-producing climates. They tend to feature distinctive flavors, which are shaped by the unique characteristics of the soil that produces them. Don Marcos Coffee is designated Strictly Hard Bean (SHB) by the grower, Don Marcos Coffee Company, S.A.SHB is part of a classification system for Costa Rican coffees, with the characteristic of being cultivated at an altitude higher than 3,900 feet above sea level.In Costa Rica, coffee trees that grow at this altitude produce higher quality beans that have a high density that holds in the nutrients and flavor the beans during roasting. The coffee is not roasted until the time of order for maximum freshness.It can be packaged ground or whole bean. We order coffee in quantities of 69 kilograms.This is the standard size export bag.For wholesale orders, the coffee is shipped to us in a 69 kilogram bulk pack. For retail sales, we use a custom printed, 12-ounce foil side gusseted bag.There are approximately 202 bags per order.The bags are dropped shipped by the bag manufacturer directly to Costa Rica.The bags are machine filled and machine sealed in Costa Rica.The filled bags are then shipped directly to our offices.In addition, we offer custom packaging for both resale and business promotion. We sell our coffee directly on our e-commerce website, www.donmarcos.com and plan to distribute coffee to specialty coffee stores and select restaurants as well. 1 Competition Although we face intense competition from numerous other coffee distributors, we believe that we can compete on the basis of the quality and uniqueness of our products.We believe our products are unique because: · Our coffee is specialty coffee.Specialty coffee is defined as a coffee that has no defects and has a distinctive flavor in the cup.Like wine and honey, specialty coffee has a unique flavor thanks to the micro-climates that produce it.Our coffee is full bodied with a sweet caramel taste. · Our coffee is Strictly Hard Bean.Strictly Hard Bean is part of a classification system for coffees, with the characteristic of being cultivated above 3,900 feet above sea level.In Costa Rica, coffee trees that grow at this altitude produce higher quality beans that have a high density that holds in the nutrients and flavor the beans during roasting. · Our packaging is unique in that our bag incorporates a one-way degassing valve to protect the freshness of the coffee. · Our coffee is processed under the highest quality standards, using the latest and most environmentally friendly machinery available. We maintain the strictest environmental standards concerning water quality, recycling and reforestation. However, many of our competitors are substantially larger, better financed and have superior resources compared to us.Therefore, there is no guarantee that we will be able to successfully compete with them. We have numerous competitors.Some of our competitors are large companies selling a large variety of products, including products that compete with our coffee.Competitors include Kraft General Foods, Inc., The Kroger Co., The Procter & Gamble Company and Sara Lee Corporation.Our noteworthy competitors for specialty coffee include: 1.Caf Britt 2.Triangulo de Oro 3.Caf 1820 4.Volio 5.Caf Rey These are five popular coffee companies from Costa Rica.Other coffee companies, such as Peets and Starbucks, offer coffee from several regions of the world.The five competitors listed above are direct competitors of our company because they all produce only Costa Rican coffee like Don Marcos Coffee. 2 Sources and Availability of Raw Material and Principal Suppliers Don Marcos Coffee is grown, roasted and packaged in Costa Rica by the Don Marcos Coffee Company, S.A., a Costa Rica company.On January 23, 2003, we entered into a Distributorship Agreement with Don Marcos Coffee Company, S.A.The material terms of our Distributorship Agreement with Don Marcos Coffee Company, S.A. are: · We have exclusive worldwide rights to distribute all coffee products of Don Marcos Coffee Company, S.A. · We have the right to appoint subdistributors, but have not done so yet. · We must place a minimum order of $200 with payment terms of net 30 days. · We have a 30 day right of inspection of the coffee. · The agreement has an initial term of five years with automatic five year renewals unless either party terminates in writing at least 90 days prior to the end of any term. · We pay the current market price for coffee when we place an order for coffee from Don Marcos Coffee Company, S.A. If Don Marcos Coffee Company, S.A. terminated the Distributorship Agreement, it would be difficult to find a replacement distributor and our operations would suffer. Dependence on Major Customers We are not dependent on any one customer for a substantial portion of our sales of any product. Intellectual Property We own the registered trademark, Don Marcos, registration number 2559462, registered on April 9, 2002 with the U.S. Patent and Trademark Office.At this time, we do not have any other trademark, copyright or patent protection. Employees As of the date hereof, we have three full-time employees.We plan to hire independent contractors on an “as needed” basis only.We have no collective bargaining agreements with our employees.We believe that our employee relationships are satisfactory. ITEM 1A. RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 1B. UNRESOLVED STAFF COMMENTS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. 3 ITEM 2.PROPERTIES Our office encompasses 800 square feet located in downtown Ft. Lauderdale, Florida in a building owned by Hudson Capital Group.Our management believes these premises are in good condition.Hudson Capital Group allows us to use this space free of charge.Although Hudson Capital Group can revoke our right to use this space at any time, we have been informed by its principal, Steven W. Hudson, that Hudson Capital Group intends to allow us to continue using the space free of charge for the foreseeable future.However, should we be evicted from the space, we would need to relocate to new facilities and may lack the funds to do so. ITEM 3.LEGAL PROCEEDINGS To the best knowledge of management, there are no litigation matters pending or threatened against us. ITEM 4.(REMOVED AND RESERVED) PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market for Common Equity Our common stock is currently quoted on the Over-The-Counter Bulletin Board under the Symbol “DNMO.”Our common stock was first eligible for quotation on the Over-the-Counter Bulletin Board on March 5, 2008.The last sale price of our common stock was $0.10 per share on March 28, 2008, without retail mark-up, mark-down or commissions. The above quotations are inter-dealer quotations from market makers of our common stock.At certain times the actual closing or opening quotations may not represent actual trades that took place. Holders As of April 14, 2010, there were 86 shareholders holding certificated securities.We act as our own transfer agent. Dividends We have paid no dividends on our common stock since inception and do not anticipate or contemplate paying cash dividends in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans None. 4 Recent Sales of Unregistered Securities On March 24, 2010, we entered into a Stock Purchase Agreement with Mark E. Tupper, one of our directors, for the sale to that director of shares of our common stock.Pursuant to the Stock Purchase Agreement, we sold an aggregate of 5,000,000 shares of our common stock at a price of $0.005 per share of gross proceeds of $25,000.We relied on the exemption from registration relating to offerings that do not involve any public offering pursuant to Section 4(2) under the Securities Act of 1933 (the “Act”) and/or Rule 506 of Regulation D promulgated pursuant thereto.We believe that the investor is an “accredited investor” as defined in Rule 501 of Regulation D of the Act and had adequate access to information about us. ITEM 6. SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion and analysis should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this Report. Overview We were incorporated on May 11, 1999 in the state of Florida to be the sole importer and distributor of Don Marcos® Coffee. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses.In consultation with our Board of Directors, we have identified several accounting principles that we believe are key to understanding of our financial statements.These important accounting policies require management's most difficult, subjective judgments. Development Stage Enterprise We are a development stage enterprise, as defined in Financial Accounting Standards Board No. 7. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 5 Income Taxes Provisions for income taxes are based on taxes payable or refundable for the current year and deferred taxes on temporary differences between the amount of taxable income and pretax financial income and between the tax bases of assets and liabilities and their reported amounts in the financial statements.Deferred tax assets and liabilities are included in the financial statements at currently enacted income tax rates applicable to the period in which the deferred tax assets and liabilities are expected to be realized or settled as prescribed in ASC 740 (formerly FASB Statement No. 109, Accounting for Income Taxes).As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes. Net Loss per Share We adopted Statement of Financial Accounting Standards No. 128 that requires the reporting of both basic and diluted earnings (loss) per share. Basic earnings (loss) per share is computed by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding for the period.Diluted earnings (loss) per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock. In accordance with FASB 128, any anti-dilutive effects on net income (loss) per share are excluded. Inventory Inventory is stated at the lower of cost (determined by the first-in, first-out method), or market.Inventories are adjusted for estimated obsolescence and written down to net realizable value based upon estimates of future demand, technology developments, and market conditions. Stock Issued for Non-Cash Transactions It is our policy to value stock issued for non-cash transactions, such as services, at the fair market value of the goods or services received or the consideration granted, whichever is more readily determinable, at the date the transaction is negotiated. There were no shares of common stock issued for services during the years ended December 31, 2009 and 2008. Going Concern Our financial statements are prepared using generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.Our ability to continue as a going concern is dependent upon our ability to locate sources of capital, and attain future profitable operations.Our management is currently initiating their business plan.The accompanying financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. 6 Stock Based Compensation We adopted SFAS No.123 (Revised 2004), Share Based Payment (“SFAS No.123R”), under the modified-prospective transition method on January1, 2006.SFAS No.123R requires companies to measure and recognize the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair-value.Share-based compensation recognized under the modified-prospective transition method of SFAS No.123R includes share-based compensation based on the grant-date fair-value determined in accordance with the original provisions of SFAS No.123, Accounting for Stock-Based Compensation, for all share-based payments granted prior to and not yet vested as of January1, 2006 and share-based compensation based on the grant-date fair-value determined in accordance with SFAS No.123R for all share-based payments granted after January1, 2006.SFAS No.123R eliminates the ability to account for the award of these instruments under the intrinsic value method prescribed by Accounting Principles Board (“APB”) Opinion No.25, Accounting for Stock Issued to Employees, and allowed under the original provisions of SFAS No.123.Prior to the adoption of SFAS No.123R, we accounted for our stock option plans using the intrinsic value method in accordance with the provisions of APB Opinion No.25 and related interpretations. Stock-based compensation represents the cost related to stock-based awards granted to employees.We measure stock-based compensation cost at grant date, based on the estimated fair value of the award, and recognizes the cost as expense on a straight-line basis (net of estimated forfeitures) over the employee requisite service period.We estimate the fair value of stock options using a Black-Scholes valuation model.The expense is recorded in operating expenses in the condensed statements of operations. Results of Operations You should read the selected financial data set forth below along with our discussion and our financial statements and the related notes.We have derived the financial data from our audited financial statements.We believe the financial data shown in the table below include all adjustments consisting only of normal recurring adjustments, that we consider necessary for a fair presentation of such information.Operating results for the period are not necessarily indicative of the results that may be expected in the future. Year Ended December 31, 2009 (audited) Year Ended December 31, 2008 (audited) Increas /(Decrease) Revenue $ $ Operating expenses $ $ ) Net (loss) ) $ ) $ Net (loss) per share ) $ ) $ ) 7 Results for the Year Ended December 31, 2009 Compared to the Year Ended December 31, 2008 (audited) Revenues We had revenues from operations in the amount of $1,152 for the year ended December 31, 2009 as compared to revenues of $480 for the year ended December 31, 2008. Operating Expenses Operating expenses decreased by $10,461 to $32,646 for the year ended December 31, 2009, as compared to $43,107 for the year ended December 31, 2008. The decrease arose from reduction in legal and accounting fees required for our SEC filings. Net Loss Primarily as a result of our operating expenses, we had a net loss of $31,494 for the year ended December 31, 2009 compared to a net loss of $42,627 for the year ended December 31, 2008. Liquidity and Capital Resources We currently have no material commitments for capital expenditures and have no fixed expenses. Working capital is summarized and compared as follows: December 31, December 31, Current assets $ $ Current liabilities Deficit $ ) $ ) Our net cash used by operations was $22,144 for the year ended December 31, 2009 as compared to $44,553 for the year ended December 31, 2008. During the year ended December 31, 2009, we experienced a net loss of $31,494.In addition, we had an increase in accounts receivable of $96. This was offset by a decrease in accounts payable of $9,393 and inventory of $53. During the year ended December 31, 2008, we experienced a net loss of $42,627. In addition, we had an increase in inventory of $4,636. These were offset by an increase in accounts payable and accrued expenses of $2,710. There was no net cash used or provided from investing activities for the years ended December 31, 2009 and 2008. Our net cash provided from financing activities was $20,000 during the year ended December 31, 2009 and $36,000 during the year ended December 31, 2008, due to the sale of common stock for cash in each respective period. 8 On April 9, 2010, Scott W. Bodenweber, our Chief Financial Officer and one of our directors, loaned us $25,000 at an interest rate of 1% per annum for six months. Off-Balance Sheet Arrangements None. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements required to be filed pursuant to this Item 8 begin on page F-1 of this report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our President and Chief Financial Officer have evaluated the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934) as of the end of period covered by this report.Based upon such evaluation,the President and Chief Financial Officer concluded that our disclosure controls and procedures were effective to ensure that the information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and is accumulated and communicated to our management, including our President and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There were no changes to our internal control over financial reporting (as defined in Rules13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934) that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 9 Management Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rules13a-15(f) and 15d-15(f) under the Exchange Act) to provide reasonable assurance regarding the reliability of our financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles. Management assessed our internal control over financial reporting as of December 31, 2009, the end of our fiscal-year.Management based its assessment on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Management’s assessment included evaluation of elements such as the design and operating effectiveness of key financial reporting controls, process documentation, accounting policies, and our overall control environment. Based on our assessment, management has concluded that our internal control over financial reporting was effective as of the end of the fiscal-year to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external reporting purposes in accordance with U.S. generally accepted accounting principles.We reviewed the results of management’s assessment with our Board of Directors. Inherent Limitations on Effectiveness of Controls Our management, including the CEO and CFO, does not expect that our disclosure controls or our internal control over financial reporting will prevent or detect all error and all fraud.A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met.The design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Further, because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not occur or that all control issues and instances of fraud, if any, have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake.Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls.The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions.Projections of any evaluation of controls effectiveness to future periods are subject to risks.Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by its registered public accounting firm pursuant to temporary rules of the SEC that permit us to provide only management’s report in this annual report. 10 ITEM 9A(T).CONTROLS AND PROCEDURES This Item is not applicable to us. ITEM 9B. OTHER INFORMATION We have nothing to report under this Item. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE Directors and Executive Officers Our directors and executive officers are as follows: Name Age Position Earl T. Shannon 42 Director, President Steven W. Hudson 40 Director, Executive Vice President Scott W. Bodenweber 39 Director, Chief Financial Officer Peter Wright 58 Director, Secretary Mark E. Tupper 63 Director Earl T. Shannon, President, Director. Mr. Shannon has been our President and one of our Directors since our inception.Mr. Shannon was an officer and director of Salty's Warehouse, Inc. from its inception on July 16, 1998 through its sale on December 11, 2006.From January 1997 and continuing through the present, Mr. Shannon has been the President of Winthrop Venture Management,Inc., an investment management company based in Fort Lauderdale, Florida. Steven W. Hudson, Executive Vice President, Director. Mr. Hudson has been with us since February 1, 2007.Mr. Hudson was an officer and director of Salty’s Warehouse, Inc. from April 20, 2004 through its sale on December 11, 2006.Mr. Hudson was President and CEO of International Yacht Construction from May 1999 through July 3, 2007.Since June 1997, Mr. Hudson also has served as President and CEO of Hudson Capital Group, a private investment firm.Mr. Hudson graduated from Southern Methodist University with a Bachelor of Arts degree in Business Economics. 11 Scott W. Bodenweber, Chief Financial Officer, Director.Mr. Bodenweber joined us January 21, 2003.Mr. Bodenweber was an officer and director of Salty’s Warehouse, Inc. from April 20, 2004 through its sale on December 11, 2006.From June 1997 and continuing through the present, Mr. Bodenweber has been the Controller of Hudson Capital Group, an investment firm in Fort Lauderdale, Florida.Mr. Bodenweber graduated from Florida State University in 1994 with Bachelor of Science Degrees in both Accounting and Finance.He is a licensed Certified Public Accountant in the State of Florida. Peter Wright, Secretary, Director.Mr. Wright joined us on January 21, 2003.Mr. Wright has been the Chief Financial Officer of Hudson Capital Group, an investment firm in Fort Lauderdale, Florida from May 1998 continuing through the present.Mr. Wright graduated from Stetson University in 1975, with a Bachelor of Science degree in Accounting. Mark E. Tupper, Director.Mr. Tupper joined us on February 1, 2007.Mr. Tupper has been the founder, Chief Executive Officer and principal shareholder of Don Marcos Coffee Company, S.A. since its inception on March 27, 2000.Mr. Tupper has been the founder, Chief Executive Officer and principal shareholder of Tupper Centroamerica, S.A. since its inception on July 9, 1982.Mr. Tupper graduated from the American School in Switzerland with studies in World & European History, the University of Aix-en-Provence in France in European Politics & French Literature, and the Lewisham Technical College of London, England in Mechanical Engineering. Our Directors serve until the next annual meeting or until their successors are qualified and elected.Our Officers serve at the discretion of the Board of Directors. Family Relationships Mark E. Tupper, one of our directors, is the uncle of Earl T. Shannon, who is our President and one of our directors. Compliance with Section 16(a) of the Exchange Act Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our directors and certain officers, as well as persons who own more than 10% of a registered class of our equity securities, (“Reporting Persons”) to file reports of ownership and changes in ownership on Forms 3, 4 and 5 with the Securities and Exchange Commission. Based solely upon a review of the copies of such forms, we believe that all Reporting Persons have complied on a timely basis with all filing requirements applicable to them. ITEM 11.EXECUTIVE COMPENSATION Summary Compensation Table None of our officers or directors is currently receiving any cash compensation for their services. 12 Outstanding Equity Awards at Fiscal Year-End In order to compensate our officers and directors, we enacted an Incentive and Nonstatutory Stock Option Plan on February 1, 2007.Our stock option plan has a total of 5,000,000 shares reserved for issuance as stock options. All issued options are 100% vested.Other than our stock option plan, we do not currently have any arrangements or contracts pursuant to which our officers and directors are compensated for any services, including any additional amounts payable for committee participation or special assignments.No such arrangements were in effect between us and our officers and directors for the last completed fiscal year, either.As of the date of this report, we have issued the following stock options: Option Awards Name Number of securities underlying unexercised options (#) exercisable Number of securities underlying unexercised options (#) unexercisable Equity incentive plan awards: Number of securities underlying unexercised unearned options(#) Option exercise price ($) Option expiration date Earl T. Shannon -0- -0- 02/01/17 Steven W. Hudson -0- -0- 02/01/17 Scott W. Bodenweber -0- -0- 02/01/17 Peter Wright -0- -0- 02/01/17 Mark E. Tupper -0- -0- 02/01/17 TOTAL -0- -0- Compensation of Directors Our Directors do not receive any cash compensation, but are entitled to reimbursement of their reasonable expenses incurred in attending directors’ meetings. We do not have any audit, nominating, compensation or other committee of our Board of Directors. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth certain information regarding our shares of outstanding common stock beneficially owned as of the date hereof by (i) each of our directors and executive officers, (ii) all directors and executive officers as a group, and (iii) each other person who is known by us to own beneficially more than 5% of our common stock based upon 48,300,000 issued shares of common stock. 13 Name and Address of Beneficial Owners1 Amount and Nature of Beneficial Ownership Percent Ownership2 Earl T. Shannon, Director, President 26.8% Steven W. Hudson, Director, Executive Vice President 21.8% Scott W. Bodenweber, Director, Chief Financial Officer 21.8% Peter Wright, Director, Secretary 2.4% Mark E. Tupper, Director 4.1% All executive officers and directors as a group (five persons) 77.3% ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Steven W. Hudson is a principal of Hudson Capital Group, which furnishes us with office space, a value of approximately $400 per month, on a rent-free basis. Don Marcos Coffee is grown, roasted and packaged in Costa Rica by the Don Marcos Coffee Company, S.A., a Costa Rica company owned and operated by Mark E. Tupper.Mark E. Tupper is the uncle of Earl T. Shannon, our President and one of our directors.We have an exclusive distributorship agreement with Don Marcos Coffee Company, S.A., the material terms of which are described in Part I, Item 1, Description of Business—Sources and Availability of Raw Materials and Principal Suppliers. 1 C/o our address, 1850 Southeast 17th Street, Suite 300, Ft. Lauderdale, FL 33316. 2 Except as otherwise indicated, we believe that the beneficial owners of common stock listed above, based on information furnished by such owners, have sole investment and voting power with respect to such shares, subject to community property laws where applicable.Beneficial ownership is determined in accordance with the rules of the SEC and generally includes voting or investment power with respect to securities.Shares of common stock subject to options or warrants currently exercisable, or exercisable within 60 days, are deemed outstanding for purposes of computing the percentage of the person holding such options or warrants, but are not deemed outstanding for purposes of computing the percentage of any other person. 3 Includes 1,000,000 options to purchase shares of common stock at $0.005 per share until February 1, 2017. 4 Includes 1,000,000 options to purchase shares of common stock at $0.005 per share until February 1, 2017 and 400,000 shares of common stock owned by family members. 5 Includes 1,000,000 options to purchase shares of common stock at $0.005 per share until February 1, 2017 and 600,000 shares owned by family members. 6 Consists of 1,000,000 options to purchase shares of common stock at $0.005 per share until February 1, 2017 and 200,000 shares owned by family members. 7 Includes 1,000,000 options to purchase shares of common stock at $0.005 per share until February 1, 2017. On April 9, 2010, Scott W. Bodenweber, our Chief Financial Officer and one of ourdirectors, loaned us $25,000 at an interest rate of 1% per annum for six months.This loan was approved by our Board of Directors. 14 ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES Weaver & Martin, LLC (“Weaver”) Weaver was our independent auditor and examined our financial statements for the years ended December 31, 2009 and December 31, 2008.Weaver performed the services listed below and was paid the fees listed below for the years ended December 31, 2009 and December 31, 2008. Audit Fees Weaver was paid aggregate fees of approximately $7,500 and $7,200 for the years ended December 31, 2009 and December 31, 2008, respectively, for professional services rendered for the audit of our annual financial statements and for the reviews of the financial statements included in our quarterly reports on Form 10-Q during the first, second and third quarters of 2009 and 2008. Audit Related Fees Weaver was not paid additional fees for the years ended December 31, 2009 and December 31, 2008 for assurance and related services reasonably related to the performance of the audit or review of our financial statements. Tax Fees Weaver was not paid fees for the years ended December 31, 2009 and December 31, 2008 or professional services rendered for tax compliance, tax advice and tax planning during this fiscal year period. All Other Fees Weaver was not paid any other fees for professional services during the years ended December 31, 2009 and December 31, 2008. 15 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES Exhibits Articles of Incorporation of Don Marcos Trading Co., filed May 11, 19998 Amendment to Articles of Incorporation of Don Marcos Trading Co., filed February 6, 20031 Amendment to Articles of Incorporation of Don Marcos Trading Co., filed February 14, 20071 Amendment to Articles of Incorporation of Don Marcos Trading Co., filed May 4, 20071 Amended and Restated Bylaws of Don Marcos Trading Co., dated February 2, 20071 2007 Incentive and Nonstatutory Stock Option Plan, dated February 1, 20071 Distributorship Agreement dated January 23, 20031 Stock Purchase Agreement with Earl T. Shannon, dated April 1, 20089 Stock Purchase Agreement with Steven W. Hudson, dated April 1, 20082 Stock Purchase Agreement with Scott W. Bodenweber, dated April 1, 20082 Stock Purchase Agreement with Earl T. Shannon, dated August 4, 200810 Stock Purchase Agreement with Steven W. Hudson, dated August 4, 20083 Stock Purchase Agreement with Scott W. Bodenweber, dated August 4, 20083 Stock Purchase Agreement with Earl T. Shannon, dated April 13, 200911 Stock Purchase Agreement with Steven W. Hudson, dated April 13, 20094 Stock Purchase Agreement with Scott W. Bodenweber, dated April 13, 20094 Stock Purchase Agreement with Mark E. Tupper, dated July 14, 2009 Promissory Note with Scott W. Bodenweber, dated April 9, 2010 14 Code of Ethics12 Certification of Chief Executive Officer Pursuant to the Securities Exchange Act of 1934, Rules 13a-14 and 15d-14, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer Pursuant to the Securities Exchange Act of 1934, Rules 13a-14 and 15d-14, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002 1 Incorporated by reference from our Registration Statement on Form SB-2, filed on May 15, 2007, as amended (Registration No. 333-142976). 2 Incorporated by reference from our Current Report on Form 8-K, filed on April 30, 2008. 3 Incorporated by reference from our Current Report on Form 8-K, filed on August 14, 2008. 4 Incorporated by reference from our Annual Report on Form 10-KSB, filed on April 14, 2009. 5 Incorporated by reference from our Annual Report on Form 10-KSB, filed on March 31, 2008. 16 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, duly authorized. DON MARCOS TRADING CO. DATED: April 14, 2010 By: /s/ Earl T. Shannon Earl T. Shannon Director, President (Principal Executive Officer and Director) DATED: April 14, 2010 By: /s/ Scott W. Bodenweber Scott W. Bodenweber Director, Chief Financial Officer (Principal Financial Officer, Principal Accounting Officer, and Director) DATED: April 14, 2010 By: /s/ Steven W. Hudson Steven W. Hudson Director, Executive Vice President (Director) 17 To the Board of Directors and Stockholders Don Marcos Trading Co. Ft. Lauderdale, FL REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the balance sheet of Don Marcos Trading Co. as of December 31, 2009 and 2008 and the related statements of operations, stockholders’ equity, and cash flows for the years then ended.Don Marcos Trading Co.’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion.Our audit of the financial statements includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Don Marcos Trading Co. as of December 31, 2009 and 2008, and the results of its operations, stockholders’ equity, and cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered recurring losses from operations and is dependent upon the continued sale of its securities or obtaining debt financing for funds to meet its cash requirements. These factors raise substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Weaver & Martin, LLC Weaver & Martin, LLC Kansas City, Missouri April 14, 2010 18 DON MARCOS TRADING CO. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS DECEMBER 31, 2 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable 96 - Inventory TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ STOCKHOLDERS’ DEFICIT Preferred stock, no stated value Authorized - 10,000,000 shares Issued and outstanding -0- shares Common stock, no par value Authorized - 100,000,000 shares Issued and outstanding - 48,300,000 shares at December 31, 2009 and 44,300,000 shares at December 31, 2008 Deficit accumulated during the development stage ( 255,620
